Name: Commission Regulation (EEC) No 1028/80 of 25 April 1980 altering certain monetary compensatory amounts for certain milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4 . 80 Official Journal of the European Communities No L 109/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1028/80 of 25 April 1980 altering certain monetary compensatory amounts for certain milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 ( 2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 (J), as last amended by Regulation (EEC) No 967/80 (4); Whereas , by means of Commission Regulation (EEC) No 689/ 80 (5), the monetary compensatory amounts for products falling within subheading 04.04 E II a) of the Common Customs Tariff were varied according to the dry matter content ; whereas the new monetary compensatory amounts fixed by that Regu ­ lation apply with effect from 28 April 1980 ; whereas , in the meantime, certain exchange rates have been altered ; whereas it is necessary, in consequence, to adjust the monetary compensatory amounts applicable with effect from 28 April 1980 to the new rates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 689/ 80 , the monetary compensatory amounts for products falling within subheading 04.04 E II a) are altered as follows : CCT heading No Description Notes Amounts to be charged on imports and granted on exports Germany DM/ 100 kg (a) Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg (a) Netherlands Fl / 100 kg ( a ) United Kingdom £/ 100 kg (a) 1 2 3 4 5 6 7 04.04 E II a) Of a dry matter content, by weight, of :  less than 80 %  80 % or more C) n 60-37 79-85 194-6 257-4 13-42 17-75 2-089 2-763 (') OJ No L 106, 12 . 5 . 1971 , p . 1 . O OJ No L 123 , 19 . 5 . 1979, p. 9. O OJ No L 247, 1 . 10 . 1979 , p . 1 . (4) OJ No L 103 , 21 . 4 . 1980, p . 1 . C) OJ No L 76, 22 . 3 . 1980 , p . 28 . No L 109/2 Official Journal of the European Communities 28 . 4 . 80 CCT heading No Description Notes Amounts to be granted on imports and charged on exports Ireland £/ 100 kg (a) Italy Lit/ 100 kg (a ) France FF/ 100 kg ( a) 1 2 3 8 9 10 04.04 E II a) Of a dry matter content, by weight , of :  less than 80 % C) 5 769 \  80 % or more c&gt;  7 629  Article 2 This Regulation shall enter into force on 28 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1980 . For the Commission Finn GUNDELACH Vice-President